 



Exhibit 10.7
FIRST AMENDMENT TO OPTION AGREEMENT
     THIS FIRST AMENDMENT TO OPTION AGREEMENT (the “Amendment”) is entered into
this 7th day of March, 2007 (the “Effective Date”), by and between APOLLO GROUP,
INC., an Arizona corporation (“Option Grantor”) and MACQUARIE RIVERPOINT AZ,
LLC, a Delaware limited liability company (the “Option Holder”).
RECITALS:
     A. Option Grantor and Option Holder are parties to that certain Option
Agreement dated June 20, 2006 (the “Agreement”), whereby Option Grantor agreed
to grant to Option Holder an Option to acquire the Membership Interests in the
Companies following completion of the Improvements in accordance with the terms
and conditions set forth in the Agreement.
     B. In addition to the Improvements to be made to Lots 1, 2 and 3 as
described in the Plans and Specifications under the Agreement (the “Original
Improvements”), Riverpoint 1/3/5 intends to improve the real property known as
Lot 5 of Riverpoint, according to the plat recorded in Book 566 of maps, page
04, records of Maricopa County, Arizona (“Lot 5”) with two six story Class A
office buildings and a multi-level parking structure (collectively, the “Lot 5
Improvements”) in accordance with and as more particularly described in the
plans and specifications listed on Exhibit “B” attached hereto (as modified by
any Change Orders permitted under the Agreement, the “Lot 5 Plans and
Specifications”) which are hereby agreed to be in addition to and not in
substitution for the Plans and Specifications attached as Exhibit B to the
Agreement.
     C. Riverpoint 1/3/5 is the owner of Lot 5 and the Lot 5 Improvements
currently under construction on Lot 5.
     D. Section 11 of the Agreement provides that prior to the Closing,
Riverpoint 1/3/5 will convey the Lot 5 Property to the Option Grantor or another
entity designated by the Option Grantor.
     E. Option Grantor and Option Holder now desire to amend the Agreement to
set forth the terms on which the Lot 5 Property would remain in Riverpoint 1/3/5
and would be included in the sale to Option Holder.
AGREEMENT:
     NOW THEREFORE, for good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties agree as follows:
     1. Rectials. Each of the recitals set forth above are incorporated herein
as covenants and agreements of the parties hereto.
     2. Definitions. All initial capitalized terms used herein shall have the
meanings ascribed thereto in the Agreement, unless otherwise specifically
defined herein. Unless the

 



--------------------------------------------------------------------------------



 



Option Holder terminates this Amendment in accordance with Paragraph 4 below,
the following defined terms in the Agreement shall be amended as follows:
          (a) “Assets” is hereby amended to include the Real Property and the
Improvements, as such terms are amended below, together with the following:
               (i) Tracts A through L, Riverpoint, according to Book 566 of
Maps, page 04, records of Maricopa County, Arizona (the “Median Tracts”);
               (ii) all of Riverpoint 1/3/5’s right, title and interest in any
apparatus, equipment or appliances which are a part of the improvements on the
Median Tracts;
               (iii) the Riverpoint 1/3/5’s interest in any contracts or
agreements, utility contracts or other rights relating to the ownership of the
Median Tracts, the improvements on the Median Tracts;
               (iv) the rights and obligations as “Declarant” under the
Declaration of Covenants, Conditions, Easements and Restrictions for Riverpoint
Business Park (the “CC&Rs”), including, but not limited to, the rights and
obligations held by Declarant as the Approving Agent and as the Operator, as
such terms are defined therein;
               (v) the rights and obligations of Riverpoint 1/3/5 under that
certain Lease (No. 84051-001) dated January 1, 2004, by and between Riverpoint
1/3/5, as landlord, and the City of Phoenix, as tenant (the “Lift Station
Lease”); and
               (vi) the rights and obligations of Riverpoint 1/3/5 under that
certain City of Phoenix, Arizona Revocable Permit No. RP-04002-05-I, issued by
the City of Phoenix Street Transportation Department to Riverpoint 1/3/5, as
permittee, recorded on March 12, 2004 as Document No. 2004-0255408 in the
Official Records of Maricopa County Recorder and that certain City of Phoenix
Street Improvements Maintenance Agreement MH-04002, by and between the City of
Phoenix, an Arizona municipal corporation, and Riverpoint Lots 1/3/5, LLC, an
Arizona limited liability company, dated March 5, 2004, and recorded on
March 12, 2004 as Document No. 2004-0255409 in the Official Records of Maricopa
County Recorder (collectively the “City Permits”), to the extent assignable.
          (b) “Improvements” is hereby amended to add the Lot 5 Improvements to
the Improvements originally described in the Agreement. For purposes of this
Amendment, the “Improvements” (as that term was originally defined in the
Agreement without regard to this Amendment) are be referred to in this Amendment
as the “Original Improvements”.
          (c) “Option Payment” is hereby amended to add the Lot 5 Option
Payment, as such term is defined in Paragraph 5 below, to the Option Payment
originally specified in the Agreement.
          (d) “Plans and Specifications” is hereby amended to add the Lot 5
Plans and Specifications to the Plans and Specifications originally described in
the Agreement. For purposes of this Amendment, the Plans and Specifications for
the Original Improvements may sometimes be referred to in this Amendment as the
“Original Plans and Specifications”.

2



--------------------------------------------------------------------------------



 



          (e) “Real Property” is hereby amended to add Lot 5 to the Real
Property originally described in the Agreement.
          (f) “UOP Lease” is hereby amended to mean all of the three
(3) following leases collectively: (i) the lease for the Original Improvements
attached to the Agreement as Exhibit C (the “Lot 1/2/3 Lease”), (ii) the lease
for East six-story office building at 4035 S, Riverpoint Parkway attached hereto
as Exhibit “C-2” (the “Lot 5 Building 1 Lease”), and (iii) the lease for the
West six-story office building at 4045 S. Riverpoint Parkway attached hereto as
Exhibit “C-3” (the “Lot 5 Building 2 Lease”).
     3. Site Plan. Unless the Option Holder terminates this Amendment in
accordance with Paragraph 4 below, Exhibit A attached to the Agreement (site
plan of the Real Property) is hereby deleted and replaced with Exhibit “A”
attached to this Amendment.
     4. Due Diligence. Option Grantor has provided to Option Holder the due
diligence Materials listed on Exhibit “I” attached hereto (collectively, the
“Lot 5 Due Diligence Items”). On or before 5:00 p.m. (Central Time) on the date
that is the thirtieth (30th) day following the Effective Date (the “Lot 5
Approval Date”), if Option Holder disapproves of any of the Lot 5 Due Diligence
Items in accordance with the terms of this Paragraph 4, for any reason or for no
reason, this Amendment shall terminate and be of no further force or effect
without any liability on the part of either party with respect to this
Amendment, the Lot 5 Option Payment (as such term is defined in Paragraph 5
below) shall be immediately returned to Option Holder, and the terms and
conditions of the Agreement shall remain in full force and effect, unmodified
and unchanged in any way by this Amendment. If by 5:00 p.m. (Central Time) on
the Lot 5 Approval Date Option Holder does not deliver an approval notice to
Option Grantor (the “Lot 5 Approval Notice”), there shall be a conclusive
presumption that Option Holder has disapproved the Lot 5 Due Diligence Items,
this Amendment shall terminate and be of no further force or effect without any
liability on the part of either party with respect to this Amendment, the Lot 5
Option Payment shall be immediately returned to Option Holder, and the terms and
conditions of the Agreement shall remain and continue in full force and effect,
unmodified and unchanged in any way by this Amendment. In the event of such
termination, Option Holder shall promptly return to Option Grantor all Lot 5 Due
Diligence Items and any copies of same. If by 5:00 p.m. (Central Time) on the
Lot 5 Approval Date, Option Holder delivers a Lot 5 Approval Notice, then Option
Holder will be deemed to have approved the Lot 5 Due Diligence Items, Option
Holder shall have no further right to terminate this Amendment pursuant to this
Paragraph 4, this Amendment shall remain in full force and effect, and the
Option Payment (as such defined term is amended by this Amendment) shall be
non-refundable except as otherwise expressly provided in this Amendment or the
Agreement.
     5. Option Payment. Within five (5) business days of the Effective Date,
Option Holder shall deposit with the Title Company the additional sum of Five
Million and No/100 Dollars ($5,000,000.00) (the “Lot 5 Option Payment”). If
Option Holder fails to timely deliver the Lot 5 Approval Notice in accordance
with Paragraph 4 above, the Lot 5 Option Payment shall be immediately returned
to Option Holder, and the Option Holder shall promptly return to Option Grantor
all Lot 5 Due Diligence Items. Unless the Option Holder terminates this
Amendment in accordance with Paragraph 4 above, the Lot 5 Option Payment shall
be added to,

3



--------------------------------------------------------------------------------



 



and treated in the same manner as, the original Option Payment deposited
pursuant to the Agreement.
     6. Construction of Improvements. Unless the Option Holder terminates this
Amendment in accordance with Paragraph 4 above, all of the terms and conditions
of Section 2 of the Agreement shall apply mutatis mutandis to Option Grantor’s
obligation to construct the Lot 5 Improvements; provided, however, that:
          (a) Section 2(a)(iv) shall be amended to delete the phrase “10 floors”
at the end of such provision and shall be replaced with the phrase “the
Improvement’s floors”;
          (b) Section 2(a)(ix) shall be deleted in its entirety and replaced
with the following:
Modify the site plan or floor plan for the office tower under construction on
Lot 3 in such a manner to decrease the rentable area below 265,000 rentable
square feet or increase the rentable area above 290,000 square feet (as measured
in accordance with the BOMA Standard defined below); or modify the site plan or
floor plan for the office buildings under construction on Lot 5 in such a manner
to decrease the total rentable area for either building below 325,000 rentable
square feet or increase the total rentable area for either buildings above
338,000 square feet; or modify the number of surface and structured parking
spaces so that the parking ratio is less than 7.5 per 1,000 square feet of
rentable area of the original office tower portion of the Original Improvements;
or modify the number of structured parking spaces so that the parking ratio is
less than 6.50 per 1,000 square feet of rentable area of the two six story
office building portion of the Lot 5 Improvements;
          (c) Clause (z) of the last paragraph of Section 2(a) of the Agreement
shall be deleted in its entirety and replaced with the following:
(z) make any change reflected in a Material Change Order that is disapproved
pursuant to this Section, in which event:
     (1) if the change reflected in a Material Change Order that is disapproved
pursuant to this Section involves the Original Improvements, Option Holder’s
sole remedy shall be to terminate this Agreement with respect to both the
Original Improvements and the Lot 5 Improvements, and receive an immediate full
refund of the Option Payment less $125,000, which shall be paid to Option
Grantor as consideration for taking the Membership Interests off the market; or
     (2) if the change reflected in a Material Change Order that is disapproved
pursuant to this Section involves the Lot 5 Improvements, Option Holder’s sole
remedy shall be to either terminate this Agreement (A) only with respect to the
Lot 5 Improvements and receive an immediate full refund of the Option Payment
less $75,000 or (B) with respect to both

4



--------------------------------------------------------------------------------



 



the Original Improvements and the Lot 5 Improvements and receive an immediate
full refund of the Option Payment less $125,000, and the $75,000 or $125,000, as
applicable, shall be paid to Option Grantor as consideration for taking the
Membership Interests off the market.
     7. Option to Purchase.
          (a) Unless the Option Holder terminates this Amendment in accordance
with Paragraph 4 above, Section 3(b) of the Agreement is deleted in its entirety
and replaced with the following subsections 3(b)(i), 3(b)(ii) and 3(b)(iii):
     (i) Option Grantor shall notify Option Holder the date that it anticipates
that Completion of the Original Improvements (as defined in the following
sentence) will occur (the “Estimated Original Completion Notice”). Option
Grantor shall provide written notice to Option Holder (and evidence of the
completion of each thereof) (the “Original Completion Notice”), within five
(5) business days after the last to occur of (i) final completion of the
Original Improvements substantially in accordance with the Original Plans and
Specifications; (ii) receipt of a notice of substantial completion from Option
Grantor’s architect for the Original Improvements; and (iii) issuance of an
unconditional final certificate of occupancy from the City of Phoenix for the
Original Improvements (“Completion of the Original Improvements”).
     (ii) Option Grantor shall notify Option Holder the date that it anticipates
that Completion of the Lot 5 Improvements (as defined in the following sentence)
will occur (the “Estimated Lot 5 Completion Notice”). Option Grantor shall
provide written notice to Option Holder (and evidence of the completion of each
thereof) (the “Lot 5 Completion Notice”), within five (5) business days after
the last to occur of (i) final completion of the Lot 5 Improvements
substantially in accordance with the Lot 5 Plans and Specifications;
(ii) receipt of a notice of substantial completion from Option Grantor’s
architect for the Lot 5 Improvements; and (iii) issuance of an unconditional
final certificate of occupancy from the City of Phoenix for the Lot 5
Improvements (“Completion of the Lot 5 Improvements”).
     (iii) Option Holder may exercise the Option by giving written notice (the
“Option Exercise Notice”) of the exercise thereof to Option Grantor on or before
the later of (i) five (5) business days following delivery by Option Grantor to
Option Holder of the later of the Original Completion Notice or the Lot 5
Completion Notice or (ii) sixty (60) days after the delivery by Option Grantor
to Option Holder of the later of the Estimated Original Completion Notice or the
Estimated Lot 5 Completion Notice (the “Option Exercise Date”).

5



--------------------------------------------------------------------------------



 



          (b) Unless the Option Holder terminates this Amendment in accordance
with Paragraph 4 above, Section 3(c) of the Agreement is hereby amended by
deleting the reference in the first sentence to “September 30, 2007” and
replacing it with “March 31, 2008”, and by extending the Outside Expiration Date
to August 31, 2008, and by adding the following to the end of Section 3(c):
Notwithstanding anything contained herein to the contrary, if all of the
Improvements other than the Lot 5 Improvements are complete by the Outside
Expiration Date, Option Holder may elect, by written notice to Option Grantor on
or before the Outside Expiration Date to proceed with the transaction and
purchase the Original Improvements on the terms and conditions set forth in the
Agreement unmodified and unchanged in any way by this Amendment except with
respect to the Outside Expiration Date as modified herein and Option Holder
shall receive an immediate full refund of the Lot 5 Option Payment. However, if
Completion of the Lot 5 Improvements has not occurred by the Option Exercise
Date due to a Force Majeure Delay, Option Grantor will have the right to extend
the Option Exercise Date until Completion of the Lot 5 Improvements, but in no
event later than the Outside Expiration Date.
     8. Purchase and Sale Agreement. Unless the Option Holder terminates this
Amendment in accordance with Paragraph 4 above, Exhibit “D” of the Agreement is
hereby replaced with Exhibit “D” attached to this Amendment.
     9. Purchase Price. Unless the Option Holder terminates this Amendment in
accordance with Paragraph 4 above, Section 5 of the Agreement shall be deleted
in its entirety and replaced with the following:
5. Purchase Price. Subject to the adjustment below, the purchase price at which
Option Grantor, as seller, shall sell and the Option Holder, as purchaser, shall
purchase the Membership Interests, pursuant to the contract created by the
exercise of the Option (the “Purchase Price”) shall be One Hundred Sixty Million
Fifty Thousand and No/100 Dollars ($160,050,000.00). The Option Payment also
shall be paid to Option Grantor at Closing (in addition to the Purchase Price),
and the Option Holder shall receive a credit against the Purchase Price in an
amount equal to the interest earned on the Option Payment from the date of
deposit with the Title Company through the date of the Closing. The Purchase
Price was determined based on the following: (a) the lease revenue to be derived
for the Original Improvements assuming the office building constructed as part
of the Improvements to Lot 3 will contain a net rentable area of 267,949 square
feet, and (b) the office buildings constructed as part of the Improvements to
Lot 5 will contain a total net rentable area of 331,702 square feet. Within
thirty (30) days following the later of the Estimated Original Completion Notice
or the Estimated Lot 5 Completion Notice, Option Grantor shall provide Option
Holder with a certification of the rentable area of each of the Lot 3 office
tower and a

6



--------------------------------------------------------------------------------



 



certification of the rentable area of the Lot 5 office buildings measured by
Carpenter Sellers Associates in accordance with “American National Standard
ASNI/BOMA Z65.1-1996: Standard Method for Measuring Floor Area in Office
Buildings” issued by the Building Owners and Managers Association International
(the “BOMA Standard”). The rent under the UOP Lease shall be determined based on
the net rentable area of the Lot 3 office tower and the Lot 5 office buildings
calculated in accordance with the BOMA Standard, and therefore, the Purchase
Price shall be adjusted at closing to equal (i) the rentable area of the Lot 3
office tower as set forth in such certification multiplied by $264.23 US dollars
plus (ii) the rentable area of the Lot 5 office buildings as set forth in such
certification multiplied by $269.07 US dollars.
     10. Representations and Warranties. Unless the Option Holder terminates
this Amendment in accordance with Paragraph 4 above, Section 8(a)(xix) of the
Agreement shall be amended by deleting the phrase “Other than Lot 5 (defined in
Section 11 below),” in the first sentence of such provision.
     11. Memorandum of Option. Concurrently with the execution of this
Amendment, Option Grantor, Option Holder and the Companies shall execute a
recordable First Amendment to Memorandum of Option in the form attached hereto
as Exhibit “H” (the “Memorandum Amendment”). Option Holder is hereby authorized
to record such Memorandum Amendment in the public records of the County and
State where the Assets are located. At the time of any bona fide termination of
Option Holder’s rights under this Agreement as to the Original Improvements or
the Lot 5 Improvements or both, Option Holder shall execute and record a
document evidencing such termination. Contemporaneously with the execution of
this Agreement, Option Holder shall execute and deliver to Title Company, a
Notice of Termination of Option and Quit-Claim Deed in the forms attached hereto
as Exhibit “J-1” and “J-2” (each a “Termination”) which Exhibit “J-1” and “J-2”
hereby replace in its entirety Exhibit G of the Agreement, releasing any and all
interests of Option Holder with respect to the Original Improvements (Exhibit
“J-1”) or both the Original Improvements and the Lot 5 Improvements (Exhibit
“J-2”) under the Memorandum, as amended. If the Option expires or lapses or is
terminated as to either the Original Improvements, the Lot 5 Improvements or
both, Option Grantor may instruct Title Company in writing (with a copy to
Option Holder) that the applicable Termination is to be recorded and unless
Option Holder notifies Title Company within ten (10) days following receipt of
such instruction that it disputes that the Option has expired, lapsed or
terminated, then Title Company shall (a) insert the recording information for
the Memorandum, as amended, in the applicable Termination, and then (b) record
the applicable Termination in the official records of Maricopa County, Arizona,
and Option Holder expressly and irrevocably releases Title Company from
liability for doing so to the extent done in good faith. In addition, at the
time of the termination of any or all of Option Holder’s rights under this
Agreement, at Option Grantor’s reasonable request, Option Holder shall also
execute and record any other documents evidencing such termination.
     12. Lot 5. Unless the Option Holder terminates this Amendment in accordance
with Paragraph 4 above, Section 11 of the Agreement shall be deleted in its
entirety.

7



--------------------------------------------------------------------------------



 



     13. Miscellaneous. The parties hereto acknowledge that except as expressly
modified hereby, the Agreement remains unmodified and in full force and effect.
In the event of any conflict or inconsistency between the terms of this
Amendment and the Agreement, the terms of this Amendment shall control. This
Amendment may be executed simultaneously or in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same agreement.
     14. Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page of this Amendment by telecopy to the other party shall be effective as
delivery of a manually executed counterpart of this Amendment.
[Remainder of page intentionally left blank; signature page follows.]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.

            OPTION GRANTOR:


APOLLO GROUP, INC., an Arizona corporation
      By:   /s/ William J. Swirtz         Its: Authorized Officer               
OPTION HOLDER:

MACQUARIE RIVERPOINT AZ, L.L.C., a Delaware limited liability company
     
By:   Macquarie Office (US) No. 2 Corporation, a Minnesota corporation, its sole
member and manager
          By:   /s/ Simon Jones         Its: Chief Executive Officer           

 



--------------------------------------------------------------------------------



 



          ACCEPTED AND APPROVED:

Riverpoint 1/3/5 and Riverpoint 2, as
signatories to the Agreement, hereby accept
and approve this Amendment

RIVERPOINT LOTS 1/3/5, LLC, an
Arizona limited liability company


By: Apollo Group, Inc., its sole member and manager
      By:   /s/ William J. Swirtz         Its: Authorized Officer           
By:   /s/ Brian Mueller         Its: President        RIVERPOINT LOT 2, LLC, an
Arizona limited
liability company

By: Apollo Group, Inc., its sole member and manager             By:   /s/
William J. Swirtz         Its: Authorized Officer            By:   /s/ Brian
Mueller         Its: President       

2